Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4-9, 11, 21-22, and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilmour (US 4,970,700), and further in view of Bachelor (US 2005/0007882 A1) and Satoh (US 2005/0226099 A1).
Regarding claim 1, Gilmour teaches a forward scanning sonar system comprising:
a support structure [fig. 2 shows forward looking sonar nose cone on underwater vehicle which projects two forward facing beams downward]; and,
at least two [sonar transducers] forming a port sonar transducer and a starboard sonar transducer [fig. 9 shows adjustable wings with starboard and port transducer means 51’ and 52’] mounted to the support structure in an angled orientation with each other such that, while the support structure is moved along a forward moving direction with respect to a sea floor [fig. 2 shows underwater vehicle #10 while fig. 9 shows adjustable transducers], each of the port sonar transducer and the starboard sonar transducer forms a fan-shaped beam having a fixed orientation such that one fan-shaped beam transverses a planar geometry oriented forwardly downwardly towards port while the other fan-shaped beam transverses a planar geometry [fig. 2 depicts beam slices] oriented forwardly downwardly towards starboard such that the fan-shaped beams form an angled port scan line and an angled starboard scan line [fig. 2 shows beams 32 and 33 which are projected at a downward forward angle], respectively, when touching the sea floor oriented at a scan angle n’ to a vertical projection of the forward moving direction onto the sea floor with the scan angle n’ being greater than 0 and smaller than π/2 [fig. 2 shows beams pointing down forward at approximately 45 degrees], wherein the fan-shaped beams intersect each other along an intersecting line extending from an intersecting point of the scan lines on the sea floor towards the sonar transducers with the intersecting point being located in the forward moving ahead of the sonar transducers [fig. 2 shows beams 32 and 33 crossing at rmin].
(alternatively for claim 9)
a forward scanning sonar method comprising:
a) providing a port sonar transducer and a starboard sonar transducer, each for emitting sound waves forming a fan-shaped beam and receiving returned echo sequences [fig. 9 shows adjustable wings with starboard and port transducer means 51’ and 52’];
b) providing a support structure having the port sonar transducer and the starboard sonar transducer mounted thereto in an angled configuration with each other and with a forward moving direction [fig. 2 shows forward looking sonar nose cone on underwater vehicle which projects two forward facing beams downward];
c) moving the support structure along a forward moving direction [fig. 2 shows underwater vehicle propelled forward underwater];
d) providing fan-shaped beams of the port sonar transducer and the starboard sonar transducer providing fan-shaped beams having a fixed orientation such that one fan-shaped beam is in a plane oriented forwardly downwardly towards port while the other fan-shaped beam is in a plane oriented forwardly downwardly towards starboard such that the fan-shaped beams form an forming angled port scan line and an angled starboard scan line, respectively, when touching the sea floor oriented at a scan angle q'to a vertical projection of the forward moving direction onto the sea floor with the scan angle q' being greater than 0 and smaller than π/2, wherein the fan-shaped beams intersect each other along an intersecting line extending from an intersecting point of the scan lines on the sea floor towards the sonar transducers with the intersecting point being located in the forward moving direction ahead of the support structure [fig. 2 shows beams pointing down forward at approximately 45 degrees and crossing at rmin];
e) converting the returned echo sequences into port and starboard raw sonar return data [col. 1:20-25 describes receiver for acoustic energy reflected from the insonified strip…multiple transmissions take place and the return signals are processed and portrated on a line-by-line basis];
f) providing the port and the starboard raw sonar return data to a processor [col. 1:15-20 signal processing apparatus];
g) using the processor, determining sonar imaging data and/or profiled data in dependence upon the port and starboard raw sonar return data [col. 3:10-15 Return signals are processed and combined with the side looking sonar return signals to provide a full coverage display.]; and,
h) displaying the sonar imaging data and/or the profiled data on a monitor [col. 3:25-35 The receiver signals are processed and are stored in the display control 56 and collectively presented to display device 58 such as a cathode ray tube.].



    PNG
    media_image1.png
    964
    585
    media_image1.png
    Greyscale

(alternatively for claim 32: orientated forwardly and rearwardly [fig. 2 shows forward and downward which appears to be equivalent; noted that claim language is different than rearward and downward])
Gilmour teaches overlapping beams at the sea bottom … but does not explicitly teach …, and yet Bachelor teaches fan-shaped beams overlap continuously and intersect each other along an intersecting line extending form an intersecting point of the scan lines on the sea floor towards the sonar transducers and ending in close proximity thereto with the intersecting point being located in the forward moving direction ahead of the sonar transducers [fig. 12c; fig. 16c-16f; 0101 fan-shaped fields of view may be oriented to intersect such that the axes of frequency-steering are oriented orthogonal to each other.; 0112 two overlapping beams; claim 13].
It would have been obvious to adjust the transducer wings as taught by Gilmour, so that that beams continuously overlap as taught by Bachelor so that the intersecting views may produce a 2D/3D data set (Bachelor) [0111].

    PNG
    media_image2.png
    512
    632
    media_image2.png
    Greyscale

Gilmour does not explicitly teach … and yet Satoh teaches transmit/receive sonar transducers [abstract transmitting beam…four receiving beam signals; 0002 echo sounder; 0090 scanning sonar; 0040 vibrating elements… combination of the front-right group FR and the front-left group FL is referred to as a “front group,”], wherein the port sonar transducer and the starboard sonar transducer are adapted to receive echo sequences along the port scan line and the starboard scanline, respectively; and a processor adapted for determining port and starboard sonar imaging data [0020 display the location of the object detected] in dependence upon the echo sequences [0041 describes port and starboard direction; fig. 3 shows beam vector looking forward and down; figs. 8b-8c show overlapping beams from two transducers; 0043 echo sounder actually includes 13 times larger numbers of the vibrating elements 3, delay circuits 6, transmitting amplifiers 5, transmit-receive switching circuits 4, receiving amplifiers 9, analog-to-digital (A/D) converters 10 and phase correction circuits 11 … transmitting and receiving circuits connected to the individual vibrating elements 3 are referred to as “transmit and receive channels.”; 0048 sounding beam whose acoustic axis coincides with the beam vector direction is radiated into the body of water to detect underwater objects existing in the beam direction. The transmit-receive switching circuits 4 alternately switches the signal channels between transmission and reception under the control of the control unit 1; 0045 control unit 1 including a central processing unit (CPU)].
It would have been obvious to replace the dedicated transmitting and receiving arrays as taught by Gilmour, with the transmitting/receiving switched transducers as taught by Satoh because reusing individual transducers as transmission and reception modes under the control of a processor so that direction of the transmitting beam and receiving beam may coincide even when the vessel is in motion (e.g., pitches, rolls or heaves) (Satoh) [0013].
Regarding claim 4, Gilmour also discloses the forward scanning sonar system according to claim 1 wherein the port sonar transducer and the starboard sonar transducer are configured such that the scan angle n' of the port scan line and the starboard scan line is a same angle [fig. 2 and 3 shows symmetric #51 and #52 transducers and projected beams; fig. 5 shows transducers aligned in a line which is contrasted with fig. 6 where transducers are tilted to account for tilt of a sea going vessel (i.e., fig. 6 depicts both transducers titled angle at the same angle theta as shown with respect to the T- and H-axes)].
Regarding claim 5, Gilmour also discloses the forward scanning sonar system according to claim 4 wherein the port sonar transducer and the starboard sonar transducer each comprise a transmit/receive sonar transducer element for transmitting sonar pulses of the fan-shaped beam in a plane oriented substantially perpendicular to a longitudinal extension 1 thereof, and wherein the port sonar transducer is mounted to the support structure such that the longitudinal extension 1 is oriented rearwardly downwardly and is oriented towards port at a port angle to the vertical plane comprising the forward moving direction with the port angle being greater than 0 and smaller than a/2, and wherein the starboard sonar transducer is mounted to the support structure such that the longitudinal extension 1 is oriented rearwardly downwardly and is oriented towards starboard at a starboard angle to the vertical plane comprising the forward moving direction with the starboard angle being greater than 0 and smaller than n/2 [fig. 2 and col. 2:35-40 also shows #14/#16 insonification strips/receivers and #15/#17 rearward downward produced by port and starboard projection transducers].
Regarding claim 6, Gilmour also discloses the forward scanning sonar system according to claim 5 wherein the longitudinal extensions 1 of the port sonar transducer and the starboard sonar transducer are oriented rearwardly downwardly at a same downward angle, and wherein the port angle and the starboard angle are a same angle [fig. 2 and col. 2:35-40 also shows #14/#16 insonification strips/receivers and #15/#17 rearward downward produced by port and starboard projection transducers].
Regarding claim 7, Gilmour also discloses the forward scanning sonar system according to claim 4 wherein the port sonar transducer and the starboard sonar transducer each comprise a transmit/receive sonar transducer element for transmitting sonar pulses of the fan-shaped beam in a plane oriented substantially perpendicular to a longitudinal extension 1 thereof [col. 1:10-20 describes transmitting transducer and receiver transducer], and wherein the port sonar transducer is mounted to the support structure such that the longitudinal extension 1 is oriented forwardly upwardly and is oriented towards port at a port angle to the vertical plane comprising the forward moving direction with the port angle being greater than 0 and smaller than π/2, and wherein the starboard sonar transducer is mounted to the support structure such that the longitudinal extension 1 is oriented forwardly upwardly and is oriented towards starboard at a starboard angle to the vertical plane comprising the forward moving direction with the starboard angle being greater than 0 and smaller than π/2 [figs. 2 and 9 show adjustable wings for angling transducers].
Regarding claim 8, Gilmour also discloses the forward scanning sonar system according to claim 7 wherein the longitudinal extensions 1 of the port sonar transducer and the starboard sonar transducer are oriented forwardly upwardly at a same upward angle, and wherein the port angle and the starboard angle are a same angle [fig. 2 and 3 shows symmetric #51 and #52 transducers and projected beams].
Regarding claim 11, Gilmour also discloses the forward scanning sonar method according to claim 9 wherein e) comprises: the port sonar transducer receiving a port echo sequence along an angled port scan line and the starboard sonar transducer receiving a starboard echo sequence along an angled starboard scan line; and, converting the port sonar return sequence into port raw sonar return data and the starboard sonar return sequence into starboard raw sonar return data [col. 3:10-15 Return signals are processed and combined with the side looking sonar return signals to provide a full coverage display].
Regarding claim 21, Gilmour also discloses the forward scanning sonar system according to claim 1 wherein each of a fan-shaped beam of the port sonar transducer and the starboard sonar transducer for receiving the returned echo sequences is replaced with at least two parallel or coinciding, yet independent, angled fan-shaped beams [fig. 6 and col. 4:5-15 depict parallel arrays where a situation occurs where a gap is formed so that the beams do not intersect due to a cross current].
Regarding claim 22, Gilmour also discloses the forward scanning sonar method according to claim 9 wherein e) comprises receiving a sonar echo sequence with at least two parallel, or coinciding, angled fan-shaped beams in each of the port sonar transducer and the starboard sonar transducer [fig. 6 and col. 4:5-15 depict parallel arrays where a situation occurs where a gap is formed so that the beams do not intersect due to a cross current], and wherein g) comprises determining imaging data and the angles of arrival for the received sound waves along angled port and starboard scan lines indicative of a 3D image [col. 1:30-40 angle look sonar systems].
Regarding claim 33, Gilmour as modified by Bachelor teaches the forward scanning sonar system according to claim 5 wherein a position and the orientation of the fan-shaped beam formed by each of the port sonar transducer and the starboard sonar transducer are independent of a distance between the port sonar transducer and the starboard sonar transducer [0025 As the angle of incidence increases, the effective aperture decreases and the resolution declines. Changing the steering angle or the frequency in a frequency steered array changes the beam width and hence changes the resolution.].
Regarding claim 34, Gilmour as modified by Bachelor teaches the forward scanning sonar system according to claim 7 wherein a position and the orientation of the fan-shaped beam formed by each of the port sonar transducer and the starboard sonar transducer are independent of a distance between the port sonar transducer and the starboard sonar transducer [0025 changing the steering angle or frequency changes the beam width].


Claims 26-28 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilmour (US 4,970,700), Bachelor (US 2005/0007882 A1), and Satoh (US 2005/0226099 A1) as applied to claim 11 above, and further in view of Boyle (US 2015/0363914 A1).
Regarding claim 26, Gilmour does not explicitly teach … and yet Boyle teaches the forward scanning sonar method according to claim 11 wherein the port raw sonar data is dependent, in part, upon an echo sequence returned by the port scan line, and the starboard raw sonar data is dependent, in part, upon an echo sequence returned by the starboard scan line, and both the port and the starboard raw sonar data are dependent upon a correlation of the port and the starboard echo sequences returned by the cross-point of the port and the starboard scan lines [0131 Machine vision may also be used to correlate adjacent still images into a larger combined still image.; 0222 images may be joined together…using standard correlation algorithms.; 0241 Once a correlated reference object has been found in overlapping augmented output images, it is possible to stich those augmented output images together so as to maintain accuracy therein.].
It would have been obvious to combine the crossed port and starboard imaging of Gilmour, with the imaging combined by correlation/stitching as taught by Boyle so that a single image is formed from several overlapping images.
Regarding claim 27, Gilmour as modified by Boyle teaches the forward scanning sonar method according to claim 26 wherein the 2D sonar imaging data are determined by determining first 2D imaging data in dependence upon the port raw sonar return data, second 2D imaging data in dependence upon the starboard raw sonar return data, and third 2D imaging data in dependence upon the correlation of the port and the starboard sonar return data from the cross point of the two angled scan lines [0131; 0222 images are 2D; 0241].
Regarding claim 28, Gilmour as modified by Boyle teaches the forward scanning sonar method according to claim 27 wherein the first 2D imaging data are correlated with the second 2D imaging data in dependence upon the third 2D imaging data [0131; 0222 images are 2D; 0241].
Regarding claim 30, Gilmour as modified by Boyle teaches the forward scanning sonar method according to claim 28 wherein h) comprises generating a profiled data based on the third 2D imaging data, wherein the profiled data is displayed as an anticipated sea bottom profile along the forward direction ahead of the support structure [0221 As a survey vehicle moves along a structure or through a scene, a large number of such augmented output images are captured sequentially and a subset of three adjacent fields of view are shown where frames 416, 417 and 418 overlap in regions 419 and 420.].
Regarding claim 31, Gilmour as modified by Boyle teaches forward scanning method according to claim 22 wherein g) comprises generating a correlated, gap-free, 3D imaging data for a display based on angled 3D port imaging data and angled 3D starboard imaging data that are correlated with each other over the intersecting line in the forward direction [0018 underwater range finding techniques include sonar, LIDAR and time of flight measurements.; 0131] Machine vision may also be used to correlate adjacent still images into a larger combined still image].

Claims 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilmour (US 4,970,700), Bachelor (US 2005/0007882 A1), Satoh (US 2005/0226099 A1), and Boyle (US 2015/0363914 A1) as applied to claim 28 above, and further in view of Brown (US 2013/0148471 A1).
Regarding claim 29, Gilmour does not explicitly teach … and yet Brown teaches the forward scanning sonar method according to claim 28 wherein h) comprises generating a correlated 2D imaging data for a display, wherein the correlated 2D imaging data is displayed as angled water fall traces to form a gap-free 2D image [fig. 2 shows port sidescan beam and starboard sidescan beam along with downscan beam; fig. 4 shows waterfall view].

    PNG
    media_image3.png
    545
    474
    media_image3.png
    Greyscale

It would have been obvious to combine the sidescan sonars of Gilmour, with the sidescan sonars and waterfall views of Brown so that a time history of the ocean bottom may be viewed as the watercraft travels.

Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive. The Examiner has read pgs. 9-23 of remarks.
Usually remarks begin by stating what specific claimed word or phrase the prior art does not appear to teach, followed by supporting arguments related to why the prior art applied does not teach this claimed subject matter. In appeal proceedings the argument is then said to form a nexus to the claimed subject matter and is considered (more) legitimate.
However because the instant remarks do not take this approach the Examiner does not understand what word or phrase would be presented in a notice of allowance as being allowable. Even so the arguments are attempted to be addressed as presented.

However this interpretation is traversed. Contrary to the statement above, Figure 2 of Gilmour shows beams 32 and 33 that are not crossing, but that instead are in a loosely defined adjoined position. A person of ordinary skill in the art would readily arrive at the conclusion that such an arrangement cannot be practically realized. Due to the underlying physical principles, beam directivity cannot be cut off suddenly at a point but rather experiences gradual changes and oscillations, which would cause beams 32 and 33 to either cross each other or have a gap therebetween.
These arguments seem to support the interpretation that Gilmour’s beams will both cross each other and have an increasingly more pronounced gap nearer to the two sonar transducers because they are physically separated. The Examiner points out to future readers that Gilmour teaches adjustable wings with mounted sonar transducers so that the degree or gradualness of overlap may be adjusted, and this appears to be exactly what is depicted in instant figs. 2b-2c and 3a-3c. Gilmour certainly shows beams that overlap at the seafloor and this would seem to still read on the limitation “an intersecting point of the scan lines on the sea floor towards the sonar transducers and ending in close proximity thereto” because close proximity thereto is relative. Gilmour also repeatedly states that the motorized control of angle transducers is intended to ensure that the entire gap area is covered by the angle look sonars [col. 4:25-40].
However, the Examiner understands that representative does not agree and so also has applied Bachelor which depicts beams which are overlapping continuously from the seabed right up to the transducers. This appears to be like a Mill’s Cross configuration which is used to obtain volumetric sonar (i.e., 3D) as opposed to a single or linear array of transducers (i.e., 1D or 2D). In any case, the Examiner reasoned that the adjustable wings of Gilmour which produce overlapping beams mostly at the seabed could merely be adjusted mechanically by motorized control to produce the continuously overlapping beam pattern as shown in Bachelor.

If beams 32 and 33 are adjoined or parted, they are independent, i.e. they are incapable to interfere or interact with each other. Therefore, they cannot be used for implementing any cross- correlation that is needed to establish the value of rmin.
No cross correlation limitation is recited in the independent claim?

Crossed beams 32 and 33 will create "ghost" images. To prevent this from happening, a processing algorithm must be provided to cut-off the beams at rmin for which the exact value of rmin is essential. Gilmour, however, does not teach or suggest anything related to the exact value of rmin other than guessing "some minimum range." Additionally, as Gilmour's apparatus moves forward, the value of rmin will vary due to variations in water depth and needs to be continuously updated in real time. However, Gilmour is silent about this. 
No processing algorithm is recited in the independent claim?

Therefore, Gilmour teaches a "sonar apparatus" with triangular angled beams 32 and 33 of no practical significance. In particular, it is impossible to register (lock) such beams with each other, as well as to have scan lines 62/63 lined up with scan lines 61 in Figure 4, thus preventing a person with ordinary skill in the art from implementing such a sonar system having angled beams, as is evidenced by the absence of practical applications, to Applicant's knowledge, of Gilmour's sonar apparatus since its publication in 1990.
Again the Examiner is not sure which limitation of the independent claims is argued here, no registering/locking step is recited?

In contrast to Gilmour, independent claims 1 and 9 of the current Application define a practical system and method capable of exactly determining the values of rmin by tracking the water depth profile with two angled fan beams. In particular, claims 1 and 9 include the concept of a beam intersecting line that overcomes the positioning uncertainty of rmin and enables gap- free merging of the port and starboard imaging data. 
The contrast between Gilmour's sonar system and the sonar system and method as  defined in independent claims 1 and 9 is also evidenced in the signal processing and data flow illustrated in the flow diagram hereinbelow. In that diagram clear boxes represent operations that appear to be shown in Gilmour. In particular, there are two separate sequences - port and starboard - which cannot be gap-free merged regardless of whether the beams 32 and 33 are interesting each other, touching each other, or are separate. 
Gray boxes in the diagram represent the additional operations as defined in claims 1 and 9 to gap-free merge the port and starboard sequences by tracking water depth along the beam intersecting line, finding shared samples (cross points) and locking (stitching) data together. Operation "Receive bottom sample number x, 0<x<N-1" indicates that it is impossible to track water depth with adjoined beams where x always equals N. 
The Examiner is unsure where the flowchart on pg.12 is coming from. If it is implied that a bottom track sonar is supported by the instant specification, along with a fusion/stitching algorithm then those features may need to be claimed because otherwise they are not relevant.

Referring to independent claim 9 (steps e-h), Applicant disagrees with the statements in in the Office action (emphasis added) for the reasons explained hereinbelow: e ) converting the returned echo sequences into port and starboard raw sonar return data [col. 1:20-25 describes receiver for acoustic energy reflected from the insonified strip... multiple transmissions take place and the return signals are processed and portrated on a line-by-line basis];  Column 1, lines 20-25 refers to side looking sonar systems in the background section, not to angled fan beams. f) providing the port and the starboard raw sonar return data to a processor [col. 1:15-20 signal processing apparatus]; Column 1, lines 15-20 refers to side looking sonar systems in the background section, not to angled fan beams.
 This argument is misleading because col 1:25-35 goes on to reference adding an angled look sonars to fill in coverage gaps. In any case digitizing raw sonar echoes/returns is known in the art regardless of sonar sensor mounting location.

Gilmour does not teach determining the exact value of rmin. Without the exact value of rmin beams 32 and 33 cannot be adjoined together, as discussed hereinabove. 
Furthermore, the return signals of the angle looking sonar as taught in Gilmour cannot be combined with the side looking return data line by line, as shown in Figure 4, to produce a "full coverage display," because the side looking data and the angle looking data happen at different time instances and belong to various non-identical locations. Therefore, they cannot be stitched up in a continuous way as shown in Figure 4. Besides this would require the exact values of rmax and Rmin on port and starboard which are not known. h)        displaying the sonar imaging data and/or the profiled data on a monitor [col. 3:25-35 The receiver signals are processed and are stored in the display control 56 and collectively presented to display device 58 such as a cathode ray tube.]. 
 These implied features are not recited in the independent claims.

Column 3, lines 25-35 refers to at least one receiver beam for deriving return signals for display purposes in the angle look sonar apparatus, thus proving that one beam is deemed sufficient, whereas the second beam has no added value. 
Referring to independent claim 32, Applicant disagrees with the statement (emphasis added) listed below for the reasons explained below the statement: (alternatively for claim 32: orientated forwardly and rearwardly [fig. 2 shows forward and downward which appears to be equivalent; noted that  claim language is different than rearward and downward]) 
Independent claim 32 defines substantially the same features as claim 1. The above arguments apply here mutatis mutandis. 
Applicant disagrees with the following statements (emphasis added) for the reasons explained below the respective statement: Gilmour teaches overlapping beams at the sea bottom ... but does not explicitly teach ... , and yet Bachelor teaches fan-shaped beams overlap continuously and intersect each other along an intersecting line extending form an intersecting point of the scan lines on the sea floor towards the sonar transducers and ending in close proximity thereto with the intersecting point being located in the forward moving direction ahead of the sonar transducers [fig. 12c; fig. 16c-16f; 010 I fan-shaped fields of view may be oriented to intersect such that the axes of frequency-steering are  oriented orthogonal to each other.]. 
Contrary to the statement above, Bachelor does not teach continuously overlapping beams. The statement confuses the combined (augmented) field of view 212 produced by STEERING (Fig. 16c-16f) with "beams that continuously overlap." Figure A hereinbelow illustrates instances of a steered beam (in grey) crossed by one of perpendicular beams (white), i.e. the beams do not overlap since they are not fixed beams as defined in independent claims 1, 9 and 32. 
In fact Bachelor refers to both overlapping fields of view and specifically to two overlapping beams [0112].

Furthermore, in Bachelor there is no intersecting line which is a feature of independent claims 1, 9 and 32 allowing to track water depth profile and to stitch the port and starboard sonar images correctly in a gap-free fashion. 
Clearly Bachelor shows intersecting beams in at least figs. 16E-F which form a cross when viewed on end, where the intersecting line is present where the planes of the two triangles overlap one another along a line as one beam passes through the other beam.

It would have been obvious to adjust the transducer wings as taught by Gilmour, so that that beams continuously overlap as taught by Bachelor so that the intersecting views may produce a 2D/3D data set (Bachelor) [0111]. 
Adjusting Gilmour's transducer wings will not produce gap-free imaging because 
Gilmour's sonar apparatus misses critical functionality to make the beams interactive via the intersecting line, as discussed hereinabove. Furthermore, Bachelor's beams serve only the purpose of collecting ranging points, not imaging. Therefore, Gilmour's beams and Bachelor's beams are not compatible. One of ordinary skill in the art would not combine the teachings of Gilmour with the teachings of Bachelor and would not arrive at the sonar system and method defined in claims 1, 9, and 32.
In fact, Bachelor repeatedly mentions imaging objects and sonar imaging systems using arrays of down looking, forward looking, and side viewing sonars [0098; 0103] and so is pertinent art regarding sonar imaging technology.

Gilmour does not explicitly teach ... and yet Satoh teaches transmit/receive sonar transducers [abstract transmitting beam... four receiving beam signals; 0002 echo sounder; 0090 scanning sonar; 0040 vibrating elements ... combination of the front-right  group FR and the front- left group FL is referred to as a "front group,"], wherein the port sonar transducer and the starboard sonar transducer are adapted to receive echo sequences along the port scan line and the starboard scanline, respectively; and a processor adapted for determining port and starboard sonar imaging data in dependence upon the echo sequences [0041 describes port and starboard direction; fig. 3 shows beam vector looking forward and down; figs. 8b-8c show overlapping beams from two transducers; 0043 echo sounder actually includes 13 times larger numbers of the vibrating  elements 3, delay circuits 6, transmitting amplifiers 5, transmit-receive switching circuits 4, receiving amplifiers 9, analog-to- digital (A/D) converters 10 and phase correction circuits 11 ... transmitting and receiving circuits connected to the individual vibrating elements 3 are referred to as "transmit and receive channels."; 0048 sounding beam whose acoustic axis coincides with the beam vector direction is radiated into the body of water to detect underwater objects existing in the beam direction. The transmit-receive switching circuits 4 alternately switches the signal channels between transmission and reception under the control of the control unit I; 0045 control unit I including a central processing unit (CPU)]. It would have been obvious to replace the dedicated transmitting and receiving arrays as taught by Gilmour, with the transmitting/receiving switched transducers  as  taught by    Satoh because reusing individual transducers as transmission and reception modes under the control of a processor so that direction of the transmitting beam and receiving beam may coincide even when the vessel is in  motion (e.g., pitches, rolls or heaves) (Satoh) [0013]. 
Satoh merely teaches in Figure 3 a beam vector looking forward and down, as cited in the Office action, but is silent about angled fan beams suitable for imaging. Further in Figures 8b-8c Satoh merely teaches overlapping beams from two neighboring transducer elements, as cited in the Office action, for the purpose of steered ranging but is silent about angled fan beams intersecting each other along an intersecting line for the purpose of imaging. The transmitting and receiving arrays as taught by Gilmour use fan beams for high resolution seabed imaging, whereas Satoh teaches a pointed down conical beam which is typical for echo-sounding used in fishery sonars for detecting mid-water objects, i.e. the two technologies serve completely different purposes. It is known in the art that it is impossible to replace the fan beams taught in Gilmour with conical beams taught in Satoh because conical beams can only be used for sonar ranging but not for sonar imaging.
Satoh was cited because in contrast to the other applied art which describe dedicated transmitter or receiver transducers, Satoh’s transducer can instead be used in a pulse echo mode (i.e., transmit and then switch the same transducer to receive). In the art this basically just represents a tradeoff in a number of parameters (e.g., acquisition time).
Furthermore Satoh fig. 2a explicitly shows port and starboard directions whereas other art may not bother to label the same, and fig. 3 also seems to show a beam vector which appears to be analogous to an intersecting line. Therefore there seem to be overlapping teachings in Satoh but it was primarily applied to show transmit/receive mode switching.
Finally, sonar is an abbreviation for SOund Navigation and Ranging…and the instant claims are directed to a sonar system. Therefore attempts to distinguish between sonar imaging and sonar ranging appear misplaced. Additionally, Satoh actually does indicate that an echo sounder includes a display unit for displaying the location of the object detected [0088].

6. Regarding claim 4, Gilmour also discloses the forward scanning sonar system according to claim 1 wherein the port sonar transducer and the starboard sonar transducer are configured such that the scan angle n' of the port scan line and the starboard scan line is a same angle [fig. 2 and 3 shows symmetric #51 and #52 transducers and projected beams;]. 
Contrary to the statement above, Gilmour does not teach transducer or beam symmetry because it does not have any points of reference. The symmetry in Figures 2-4 is purely perceptive. Gilmour teaches transducers 51 and 52 whose positions are not registered or defined in any way in respect to each other. Not only transducers must be registered mechanically but, more importantly, their beams must be registered acoustically. Transducers 51 and 52 produce a simple sum of two unregistered, loose, non-interacting, uncorrelated beams. Each beam has no definitive symmetry in respect to the forward direction. Any one angled beam cannot be operated because there is no means, i.e. points of reference, to register its imagery on the plot. Gilmour does not teach such a system of reference. 
As opposed to Gilmour, the sonar system defined in claim 4 defines the concept of the beam intersecting line as a tool to register two angled beams together and to combine port and starboard images gap-free. Claim 4 defines beam symmetry in terms of the beam intersecting line and registers respective scan lines with the forward direction. Gilmour does not teach or suggest this feature.
In fact, Gilmour depicts both transducers titled at the same angle theta as shown with respect to the T- and H-axes [figs. 5-6].

7. Regarding claim 5, Gilmour also discloses the forward scanning sonar system according to claim 4 wherein the port sonar transducer and the starboard sonar transducer each comprise a transmit/receive sonar transducer element for transmitting sonar pulses of the fan-shaped beam in a plane oriented substantially perpendicular to a longitudinal extension 1 thereof, and wherein the port sonar transducer is mounted to the support structure such that the longitudinal extension 1 is oriented rearwardly downwardly and is oriented towards port at a port angle to the vertical plane comprising the forward moving direction with the port angle being greater than 0 and smaller than a/2, and wherein the starboard sonar transducer is mounted to the support structure such that the longitudinal extension 1 is oriented rearwardly downwardly and is oriented towards starboard at a starboard angle to the vertical plane comprising the forward moving direction with the starboard angle being greater than 0 and smaller than n/2 [fig. 2 and col. 2:35-40 also shows #14/#16 insonification strips/receivers and #15/#17 rearward downward produced by port and starboard projection transducers]. 
Fig. 2 and column 2, lines 35-40 have no relevance to the position of angled transducers as defined in claim 5. Instead they refer to the side looking starboard 14/16 beam/insonification strip and the side looking port 15/17 beam/insonification strip.
In fact, the transducers cited #14/#16 are literally mounted rearwardly with respect to the front mounted sonars on the sonar submersible which does appear relevant to the claim language. If front, side, and rear scan sonars were all claimed the Examiner would have to apply different art, but it is reasonable to consider that the back transducers are rearward as compared with the front facing transducers.

8. Regarding claim 6, Gilmour also discloses the forward scanning sonar system according to claim 5 wherein the longitudinal extensions 1 of the port sonar transducer and the starboard sonar transducer are oriented rearwardly downwardly at a same downward angle, and wherein the port angle and the starboard angle are a same angle [fig. 2 and col. 2:35-40 also shows #14/#16 insonification strips/receivers and #15/#17 rearward downward produced by port and starboard projection transducers]. Fig. 2 and column 2, lines 35-40 have no connection to the symmetry of angled transducers. Instead they refer to the side looking starboard 14/16 beam/insonification strip and the side looking port 15/17 beam/insonification strip.
Argument previously addressed

9. Regarding claim 7, Gilmour also discloses the forward scanning sonar system according to claim 4 wherein the port sonar transducer and the starboard sonar transducer each comprise a transmit/receive sonar transducer element for transmitting sonar pulses of the fan-shaped beam in a plane oriented substantially perpendicular to a longitudinal extension I thereof [col. 1:10-20 describes transmitting transducer and receiver transducer], and wherein the port sonar transducer is mounted to the support structure such that the longitudinal extension I is oriented forwardly upwardly and is oriented towards port at a port angle to the vertical plane comprising the forward moving direction with the port angle being greater than O and smaller than n/2, and wherein the starboard sonar transducer is mounted  to the support structure such that the longitudinal extensionI is oriented forwardly upwardly and is oriented towards starboard at a starboard angle to the vertical plane comprising the forward moving direction with the starboard angle being greater than 0 and smaller than n/2 [figs. 2 and 9 show adjustable wings for angling transducers]. 
Claim 7 defines range of angles that is not taught in Gilmour. It also sets bounds to explicitly exclude angles 0 and n/2 for angled transducers. 

10. Regarding claim 8, Gilmour also discloses the forward scanning sonar system according to claim 7 wherein the longitudinal extensions I of the port sonar transducer and the starboard sonar transducer are oriented forwardly upwardly at a same upward angle, and wherein the port angle and the starboard angle are a same angle [fig. 2 and 3 shows symmetric #51 and #52 transducers and projected beams]. 
Gilmour does not teach or suggest the feature of claim 6. See also paragraph 6. 
11. Regarding claim 11, Gilmour also discloses the forward scanning sonar method 
according to claim 9 wherein e) comprises: the port sonar transducer receiving a port echo sequence along an angled port scan line and the starboard sonar transducer receiving a starboard echo sequence along an angled starboard scan line; and, converting the port sonar return sequence into port raw sonar return data and the starboard sonar return sequence into starboard raw sonar return data [col. 3:10-15 Return signals are processed and combined with the side looking sonar return signals to provide a full coverage display].

Claim 11 in concert with claim 9 on which it depends define the concept of the beam intersecting line to collect depth profiling data to accurately stitch the port and starboard data. In Gilmour it is not possible to register angled scan lines 62, 63 with the side scan lines 61 as shown in Figure 4. In reality lines 61 and 62/63 belong to different areas disconnected in space and lag in time. 
12.    Regarding claim  21, Gilmour also discloses the forward scanning sonar system according to claim 1 wherein each of a fan-shaped beam of the port sonar transducer and the starboard sonar transducer for receiving the returned echo sequences is replaced with at least two parallel or coinciding, yet independent, angled fan-shaped beams [fig. 6 and col. 4:5-15 depict parallel arrays where a situation occurs where a gap is formed so that the beams do not intersect due to a cross current]. 
Claim 21 defines multi-element transducers for use in the angled 3D bathymetry which measure Angles Of Arrival (AOA) of incident waves by detecting slight phase differences across the elements which is common in 3D swath bathymetry. The "crab angle" taught in Gilmour Fig. 6 and column 4, lines 5-15 has no relevance to 3D imaging or the feature defined in claim 21. 
13. Regarding claim 22, Gilmour also discloses the forward scanning sonar method 
according to claim 9 wherein e) comprises receiving a sonar echo sequence with at least two parallel or coinciding, angled fan-shaped beams in each of the port sonar transducer and the starboard sonar transducer [fig. 6 and col. 4:5-15 depict parallel arrays where a situation occurs where a gap is formed so that the beams do not intersect due to a cross current], and wherein g) comprises determining imaging data and the angles of arrival for the received sound waves along angled port and starboard scan lines indicative of a 3D image [col. 1:30-40 angle look sonar systems]. 
Gilmour's teachings in Fig. 6 and column 4, lines 5-15 have no relevance to the feature defined in claim 22. See also comments in paragraph 12. 
Applicant respectfully submits that claims 4-8, 11, 21-22 and 33-34 each depend from an allowable claim and therefore are also allowable. 
16. Claims 26-28 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Gilmour (US 4,970,700) and Bachelor (US 2005/0007882 A]), and Satoh (US 2005/0226099 A]) as applied to claim 11 above, and further in view of Boyle (US 2015/0363914 A]). 
17. Regarding claim 26, Gilmour does not explicitly teach ... and yet Boyle teaches the forward scanning sonar method according to claim 11 wherein the port raw sonar data is dependent, in part, upon an echo sequence returned by the port scan line, and the starboard raw sonar data is dependent, in part, upon an echo sequence returned by the starboard scan line, and both the port and the starboard raw sonar data are dependent upon a correlation of the port and the starboard echo sequences returned by the cross-point of the port and the starboard scan lines [0131 Machine vision may also be used to correlate adjacent still images into a larger combined still image.; 0222 images may be joined together. .. using standard correlation algorithms.; 0241 Once a correlated reference object has been found in overlapping augmented output images, it is possible to stich those augmented output images together so as to maintain accuracy therein.]. 
It would have been obvious to combine the crossed port and starboard imaging of Gilmour with the imaging combined by correlation/stitching as taught by Boyle so that a single image is formed from several overlapping images. 
Gilmour teaches loosely defined uncorrelated beams that are not compatible with any cross correlation methods. See also comments to claims 1 and 9. Boyle's technique is referred to as post-processing of 2D matrices containing fairly large amounts of pixels that is not suitable for real time data acquisition. Additionally, machine vision in view of Boyle employs cross- correlated camera views in which the source of modulation is passive and provided by the objects, whereas angle beam cross-correlation relies on active modulation of the transmitted waveforms in the process that is referred to as RAW DATA processing. The two methods are incompatible and cannot be substituted.
In fact Boyle also teaches sonar image [claim 12]…which is the same as the instant claims which are concerned with sonar.

18 Regarding claim 27, Gilmour as modified by Boyle teaches the forward scanning sonar method according to claim 26 wherein the 2D sonar imaging data are determined by determining first 2D imaging data in dependence upon the port raw sonar return data, second 2D imaging data in dependence upon the starboard raw sonar return data, and third 2D imaging data in dependence upon the correlation of the port and the starboard sonar return data from the cross point of the two angled scan lines [0131; 0222 images are 2D; 0241]. 
Boyle teaches cross-correlated machine vision that relies on a sufficient number of pixels in a matrix containing recognizable images. Such methods are referred to as post-processing in sonar imaging. They are not suitable for primary data acquisition in real time due to slow speed and large amounts of CPU resources. See also comments to paragraph 17. 
Where in the claims is real time imaging recited?

19     Regarding claim 28, Gilmour as modified by Boyle teaches the forward 
scanning sonar method according to claim 27 wherein the first 2D imaging data are correlated with the second 2D imaging data in dependence upon the third 2D imaging data [0131; 0222 images are 2D; 0241]. 
Gilmour cannot be modified by Boyle. See also comments to paragraph 17. 
The Examiner disagrees and has provided a rationale to modify.

20 Regarding claim 30, Gilmour as modified by Boyle teaches the forward scanning sonar method according to claim 28 wherein h) comprises generating a profiled data based on the third 2D imaging data, wherein the profiled data is displayed as an anticipated sea bottom profile along the forward direction ahead of the support structure [0221 As a survey vehicle moves along a structure or through a scene, a large number of such augmented output images are captured sequentially and a subset of three adjacent fields of view are shown where frames 416, 417 and 418 overlap in regions 419 and 420.]. See comments to paragraphs 17 and 18.
See responses to paragraphs 17 and 18.

21 Regarding claim 31, Gilmour as modified by Boyle teaches forward scanning method according to claim 22 wherein g) comprises generating a correlated, gap-free, 3D imaging data fora display based on angled 3D port imaging data and angled 3D starboard imaging data that are correlated with each other over the intersecting line in the forward direction [0018 underwater range finding techniques include sonar, LIDAR and time of flight measurements.; 0131] Machine vision may also be used to correlate adjacent still  images into a larger combined still image].  See comments to paragraphs 17 and 18. 
Applicant respectfully submits that claims 26-28 and 30-31 each depend from an allowable claim and therefore are also allowable. 
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Gilmour (US 4,970,700), Bachelor (US 2005/0007882), and Boyle (US 2015/0363914) as applied to claim 28 above, and further in view of Brown (US 2013/0148471). 
22 Regarding claim 29, Gilmour does not explicitly teach ... and yet Brown teaches the forward scanning sonar method according to claim 28 wherein h) comprises generating a correlated 2D imaging data for a display, wherein the correlated 2D imaging data is displayed as angled waterfall traces to form a gap-free 2D image [fig. 2 shows port sidescan beam and starboard sidescan beam along with downscan beam; fig. 4 shows waterfall view]. 
It would have been obvious to combine the sidescan sonars of Gilmour, with the sidescan sonars and waterfall views of Brown so that a time history of the ocean bottom may be viewed as the watercraft travels. 
Brown teaches horizontal waterfall view for side scan sonar made of multiple horizontal linear strip segments on port and starboard separated by a gap representing water column 405 around the vertical center line at 0. Claim 29 defines angular waterfall view consisting of the angled segments on port and starboard without a gap around the center line. The gap is removed as result of the gapless image processing so that the seabed may be viewed behind and in front of the watercraft as it travels forward. The angled waterfall view may contain strip segments angled up or down in respect to the forward direction and be accompanied by a synchronous water depth graph on a separate chart. 
Applicant respectfully submits that claim 29 depends from an allowable claim and therefore is also allowable. 
This argument does not directly address the content of the rejection of claim 29 itself.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN D ARMSTRONG/Examiner, Art Unit 3645             
                                                                                                                                                                                           /ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645